DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Original claims 1-17 are pending and under examination.

Claim Objections
2.	Claims 1, 8, and 10 are objected to because of the recitation “a level of miR-149-5p”.  Appropriate correction to “the level of miR-149-5p” is required.

3.	Claims 1 and 10 are objected to because of the recitation “the method comprises”.  Appropriate correction to “the method comprising” is required.

4.	Applicant is advised that should claims 1-4, 6, and 7 be found allowable, claims 10, 12-14, 16, and 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 112(a) - enablement
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing or treating therapeutic resistance, does not reasonably provide enablement for detecting therapeutic resistance by increasing miR-149-5p levels.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make or use the claimed invention, if not, whether an artisan would require undue experimentation to make and use the claimed invention and whether working examples have been provided.  Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC § 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states on page 1404:
	“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skills of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

	Claim 1 recites detecting therapeutic resistant pancreatic cancer via the administration of a composition suitable to increase the miR-149-5p levels.  However, there is no guidance in the specification or the art on how detecting could be achieved by administering a composition capable of increasing the miR-149-5p levels.  In fact, the specification and the art teach that it is the loss of miR-149-5p which is associated with therapeutic resistance (see the specification, [0032]-[0033], [0042]; see Sing, PhD Thesis, 2017; p. 64).  Based on the teachings in the specification and art, one of skill in the art would readily recognize that it is the low miR-149-5p level which could be used for detecting therapeutic resistance.  While one of skill in the art would recognize that administering miR-149-5p would be beneficial once therapeutic resistance is detected, one of skill in the art would not recognize and would require undue experimentation to determine whether detection could be achieved by the mere administration of a therapeutic composition.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (Int. J. Oncol., online January 24, 2018, 52: 815-827).
	Xu et al. teach a plasmid expressing miR-149-5p and also a retroviral vector expressing miR-149-5p (claim 8 and 9) (see p. 817, column 2; p. 820, column 2).  Thus, Xu et al. teach all claim limitations and anticipate the claimed invention.

9.	Claims 1, 5-7, 10, 11, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (PhD Thesis, 2017).
	Singh teach treating castration-resistant prostate cancer (CRPC) in mice by administering to the mice miR-149-5p and enzalutamide (Enz), where miR-149-5p administration downregulates androgen receptor (AR) signaling and cholesterol synthesis and results in significant reduction in tumor size (claims 1, 5-7, 10, 11, 16, and 17) (see p. 87; p. 94; p. 100; p. 103; p. 107-108).  Thus, Singh teach all claim limitations and anticipates the claimed invention.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh, in view of Xu et al. (Int. J. Oncol., online January 24, 2018, 52: 815-827).
Singh’s teachings are applied as above for claims 1, 5-7, 10, 11, 16, and 17.  Singh does not teach specifically teach treating an individual diagnosed with CRPC and exhibiting CRPC symptoms (claims 2-4 and 12-14).  However, Sing suggests doing so.  Singh teaches that although androgen ablation remains the main treatment, prostate cancer relapses to the more aggressive CRPC which could be treated with Enz.  Singh teaches that one third of patients develop resistance to Enz due to AR gain of function and suggests adjuvant therapy with miR-149-5p (see Abstract; paragraph bridging p. 107, Fig. 24).  Based on these teachings and suggestions, one of skill in the art would have found obvious to treat the Enz-resistant patients with a combination of miR-149-5p and Enz taught by Singh with the reasonable expectation that doing so would treat CRPC in these patients.
With respect to claims 8, 9, and 15, Xu et al. teach that miR-149-5p could be delivered by using a retroviral vector (see p. 817, column 2; p. 820, column 2).  One of skill in the art would have found obvious to use a retroviral vector for miR-149-5p delivery to achieve the predictable result of treating CRPC.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

12.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/           Primary Examiner, Art Unit 1633